The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious a turning unit comprising a turning shaft; a belt mechanism having a driving pulley coupled to a motor; a driven pulley on an outer periphery of the turning shaft; a ball screw mechanism that has a ball screw nut coupled to the driven pulley so that the ball screw nut is integrally rotatable; the ball screw nut has a pair of through holes extending through an inner periphery and an outer periphery of the ball screw nut, and a first passage that allows the through holes to communicate with each other and opens radially outward, an inner periphery of the driven pulley has a thick portion and a thin portion, a radial clearance bounded by the driven pulley at the thin portion and the outer periphery of the ball screw nut, and the ball screw mechanism has a pressing lid that presses down each of the circulation members from the outer periphery of the ball screw nut and that covers the first passage.  The prior art reference, Yamazaki et al. (US 2018/0100566 A1), explicitly states [the driven pulley 34 are mounted on the outer circumferential surface 21b of the ball nut 21 and cover the opening of the first circulation path 43 … and stop the deflectors 51 and 52 from coming off] (page 3, paragraph [0040]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kitamura et al. (US 10464593) is cited to show similar devices.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611